NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                           DEC 03 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-30138

                Plaintiff - Appellee,            D.C. No. 2:11-cr-00049-JLR

  v.
                                                 MEMORANDUM*
JIAN LI,

                Defendant - Appellant.


                     Appeal from the United States District Court
                        for the Western District of Washington
                      James L. Robart, District Judge, Presiding

                            Submitted November 9, 2012**
                                Seattle, Washington

Before:         W. FLETCHER and FISHER, Circuit Judges, and QUIST, Senior
                District Judge.***




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
            The Honorable Gordon J. Quist, Senior United States District Judge
for the Western District of Michigan, sitting by designation.
      Jian Li appeals his conviction for making a false statement or representation to

the United States government in violation of 18 U.S.C. § 1001. We reject his

arguments and affirm. We have jurisdiction pursuant to 28 U.S.C. § 1291.

      We review a district court’s interpretation of a statute de novo. United States

v. Cabaccang, 332 F.3d 622, 624-25 (9th Cir. 2003) (en banc). Whether a person is

in custody and thus is entitled to Miranda warnings is a “mixed question of law and

fact warranting de novo review.” United States v. Bassignani, 575 F.3d 879, 883 (9th

Cir. 2009) (quoting United States v. Kim, 292 F.3d 969, 973 (9th Cir. 2002)); see also

Miranda v. Arizona, 384 U.S. 436 (1966). “The admission of statements made in

violation of a person’s Miranda rights is reviewed for harmless error.” United States

v. Williams, 435 F.3d 1148, 1151 (9th Cir. 2006) (quoting United States v. Butler, 249

F.3d 1094, 1098 (9th Cir. 2001)).

      A statement or representation is material for purposes of 18 U.S.C. § 1001(a)(2)

if it is “calculated to induce action or reliance” by another or “has a natural tendency

to influence” another’s decisions. United States v. De Rosa, 783 F.2d 1401, 1408 (9th

Cir. 1986). A false statement need not actually influence a government agency nor

need the agency actually rely on a false statement for it to be material. United States

v. Boone, 951 F.2d 1526, 1545 (9th Cir. 1991); United States v. Vaughn, 797 F.2d




                                           2
1485, 1490 (9th Cir. 1986). Li’s false statements to Officer Harms and presentation

of a passport obtained by fraudulent means are material for purposes of § 1001(a)(2).

      The evidence presented to the district court was sufficient for it to conclude that

Li obtained the passport by fraudulent means in violation of 18 U.S.C. § 1542, and Li

does not appeal that conviction. Li presented the passport to gain admission to the

United States under the guise of a person with a different name and date of birth. This

is sufficient to constitute a false representation to the United States government for

purposes of 18 U.S.C. § 1001(a)(2).

      Finally, because Li’s presentation of a fraudulently obtained passport also

constitutes a materially false representation, even if Li’s statements to Officer Harms

were admitted in violation of Miranda, 384 U.S. 436, the admission would be

harmless error.

      AFFIRMED.




                                           3